
	
		II
		111th CONGRESS
		1st Session
		S. 1981
		IN THE SENATE OF THE UNITED STATES
		
			October 28, 2009
			Mr. Casey (for himself
			 and Mr. Specter) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the liquidation or reliquidation of
		  certain line items in entries of tailored garments from Costa
		  Rica.
	
	
		1.Liquidation or reliquidation
			 of certain line items in entries of tailored garments from Costa Rica
			(a)Liquidation or
			 reliquidation of line items in entriesNotwithstanding sections
			 514 and 520 of the Tariff Act of 1930 (19 U.S.C. 1514 and 1520), or any other
			 provision of law, U.S. Customs and Border Protection shall, not later than 180
			 days after the date of the enactment of this Act—
				(1)liquidate or
			 reliquidate at the rate of zero percent the goods entered under the entry
			 summary (CBP Form 7501) line items listed in subsection (b) containing tailored
			 garments from Costa Rica; and
				(2)refund to the
			 importer of record the amount of excess duties previously collected on those
			 line items.
				(b)Affected entry
			 summary line itemsThe line items and corresponding entries
			 referred to in subsection (a)(1) are as follows:
				
					
						
							Entry
					 NumberLine
					 ItemsDate
					 of Entry
							
							336 6995690–91, 2, 3, 4, 5, 6, and 701/21/2009
							
							336 6995752–71, 2, 3, 4, 5, 6, 7, and 801/21/2009
							
							336 6857236–82 and 402/05/2009
							
							336 6995915–01, 2, 3, 4, 5, 6, 7, 8, 9, and 1002/18/2009
							
							336 6996645–21, 2, and 303/11/2009
							
							336 6996703–91, 2, 3, 9, 10, and 1103/13/2009
							
							336 6997034–81, 2, 3, 4, 5, 6, and 703/25/2009
							
							336 6997136–12, 3, 5, 6, and 804/09/2009
							
							336 6997562–81, 2, 3, and 404/17/2009
							
							336 6997875–41, 2, 3, 4, 5, 6, 7, and 1004/29/2009
							
							336 6997960–4105/01/2009
							
							336 6280217–51, 2, 3, 4, 6, 7, and 805/20/2009
							
							336 6280254–8105/16/2009
							
							336 6280767–91, 2, 3, 4, 6, 7, 8, 12, and 1606/11/2009
							
							336 6280845–31, 2, 3, 4, 5, 6, 9, and 1006/17/2009
							
							336 6281209–11, 2, 3, 4, and 506/30/2009
							
							336 6281379–22, 3, 4, 10, 13, 14, and 1507/08/2009
							
							336 6281524–31, 2, 3, 4, 5, 6, 7, 11, and 1207/10/2009
							
							336 6282427–81, 2, 3, 4, 5, 6, 10, and 1108/19/2009
							
							336 6282428–61, 2, 5, 6, 10, and 1108/19/2009
							
							336 6282672–9108/31/2009
							
							336 6283041–61 and 209/05/2009
							
							336 6283235–41, 2, 3, 4, 5, 6, 8, and 909/16/2009
							
							336 6283234–71, 2, 3, 6, 7, 10, 12, 13, and 1409/16/2009
							
							336 6283806–21, 2, 3, 4, 5, 9, and 1010/08/2009
							
						
					
				
			
